DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazaki (JP 2016-132304) in view of Toyota (JP 2017-132319).  Regarding claim 18, Yazaki teaches an adjusting device of front and rear positions of a seat, the device comprising a fixed rail (16) that is fixed to a floor and extends in a front-and-rear direction (see Figure 6), a seat support body (17) that is fixed to the seat and supported on the fixed rail (16) so that the seat support body is slideable in the front-and-rear direction (see Figure 6), and a power supply device (26) that supplies power to an electrical component attached to the seat, wherein:, the power supply device (26) includes a housing (27) that houses an electric wire for power supply (see Figure 11), and a slider (1) that is linked to the seat support body (17 – see Figures 7A and 7B) and is slideable within the fixed rail (16), the electric wire being drawn out from the housing and retained by the slider so that the electric wire is slideable within the fixed rail (see Figure 10). 
However, the Yazaki reference does not distinctly disclose a drive device that can drive drives the seat support body in the front-and-rear direction with respect to the fixed rail; or the drive device has a motor and a transmission member that is disposed so as to pass longitudinally through an interior of the fixed rail and is involved in transmission of driving force from the motor to the seat support body; or the slider has an interference-avoiding portion that avoids interference with the transmission member within the fixed rail.
Toyota, in a similar field of endeavor, discloses an adjustment device for a seat to adjust in the front-rear direction including a drive device (12) that can drive drives the seat support body in the front-and-rear direction with respect to the fixed rail (see Figures 1-6); or the drive device (12) has a motor and a transmission member (11) that is disposed so as to pass longitudinally through an interior of the fixed rail and is involved in transmission of driving force from the motor to the seat support body (see Figures 1-6); or the slider (50) has an interference-avoiding portion (50c) that avoids interference with the transmission member (41) within the fixed rail.  It would have been obvious to one having ordinary skill in the art to modify the Yazaki reference to include the drive device and transmission member of Toyota within the fixed rail since such is a well-known method of creating a front-rear adjustment in a vehicle seat.  The examiner also notes that one of ordinary skill in the art could easily remove the edge wall (4e of Yazaki) of the slider in order to remove any possible interference between the slider and the transmission member.  The examiner notes that claim 18 requires a process for producing the structure above including the steps of “preparing” the structure.  Given that the prior art provides the structure above, it is believed that the presence of such structure in the prior art satisfies the “preparing” steps.

Allowable Subject Matter
Claims 1, 3-17 are allowed.

The following is an examiner’s statement of reasons for allowance:  The examiner notes that a thorough search was performed and the closest prior art cited in the application history.  With respect to claims 1 and 11, the examiner notes that claim 1 incorporated the previously indicated allowable subject matter of claim 2 (now cancelled) and claim 11 incorporated the previously indicated allowable subject matter of claim 8 into independent form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636